Willoughby, J.
An affidavit was filed in the Putnam Circuit Court against appellant, charging him with unlawfully transporting and possessing intoxicating liquor.
A motion to quash the affidavit was overruled and trial by the court upon a plea of not guilty resulted in a finding against the defendant and judgment was rendered on such finding, from which appellant appeals.
The only error relied on by appellant for reversal is that, “the court erred in overruling appellant’s motion to quash the affidavit.”
An examination of the record shows that no exception was reserved to the action of the trial court in overruling the motion to quash the affidavit, therefore, the question of the sufficiency of the affidavit does not arise on the record and no matter what the facts may be with respect to its alleged insufficiency, we are not permitted to consider it.
Before any question can be raised in this court on a motion to quash an affidavit it must appear from the record that an exception was taken at the time the ruling was made. Laycock v. State (1894), 136 Ind. 217, 36 N. E. 137; Ewbank, Criminal Law §290.
Nothing being presented for the decision of this court the judgment is affirmed.